DETAILED ACTION
This office action is responsive to amendment filed on December 09, 2020 in this application Srinivasan et al., U.S. Patent Application No. 16/881,682 (Filed May 22, 2020) claiming priority to Srinivasan et al., U.S. Patent Application No. 15/336,516 (Filed October 27, 2016) now U.S. Patent No. 10,664,258 (“Srinivasan”).  Claims 21 – 40 were pending.  Claims 22 and 24 are cancelled.  Claims 21, 23, 25 – 29, 31, 33 – 37, and 39 are amended.  Claims 21, 23, and 25 – 42 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
1.	With respect to Applicant’s argument on pgs. 9 – 12 of the Applicant’s Remarks (“Remarks”) stating that the current prior art references fail to teach receiving an auto update command to start an update from a data loader and receive a remote loading of the software from the ground system, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Prior art reference Frayssignes teaches that installation may be performed in response to receipt of an installation message [“auto update command”] sent by the ground system to the dataloader and target component, after the ground system determines the aircraft is in a safe state, which then triggers the LRU target of the update to enter an update mode and perform the update.  Frayssignes at ¶ 0003 (equipment to be updated may be LRU); id. at ¶¶ Frayssignes further teaches receipt of the update from the ground system.  Id. at ¶¶ 0030 & 0033   Therefore, the prior art references teach the newly amended claims.
2.	With respect to Applicant’s argument on pgs. 9 – 12 of the Applicant’s Remarks (“Remarks”) stating that parent patent No. 10,664,258 fails to teach the newly amended claims, claim 1 of the ‘258 patent teaches the current limitations including the auto update command transfer until a safe state is entered at an airport gate, sending the message from target to data loader, and receiving the updates from the ground system as claimed.  Claims 2 – 11 teach the remaining dependent claims.  Therefore, the double patenting rejections are maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 21, 23, and 25 – 42 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 – 11 of parent patent U.S. Patent No. 10,664,258.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patents anticipates the claims of the instant Application.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21 and 25 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Frayssignes et al., United States Patent Application Publication No. 2013/0305238 (Published November 14, 2013, filed May 9, 2013) (“Frayssignes”), in view of Byrd., United States Patent Application Publication No. 2017/0178420 (Published June 22, 2017, filed April 16, 2016) (“Byrd”).

Claim 21
With respect to claim 21 Frayssignes teaches the invention as claimed including a method comprising:
receiving, by a target avionics component of an aircraft awaiting a software or database update in a first mode of the target avionics component, an auto update command from a ground system via a communications management function, … saving, by the target avionics component, the auto update command in the target avionics component until a different mode for the target avionics component is entered; when the different mode is entered, sending, by the target avionics component, a request to a data loader onboard the aircraft to start the software or database update at the target avionics component; and Frayssignes at ¶ 0003 (equipment to be updated may be LRU); id. at ¶¶ 0051, 0054, 0055, 0056 (determining aircraft is in a safe ground position prior to installation, as controlled by a ground station, and confirming installation).}
receiving, by the target avionics component, a remote loading of the software or database update from the ground system.  {The updates are wirelessly transmitted from a database to the aircraft, installed in the aircraft avionics, and confirmed with the ground server.  Frayssignes at Abstract; id. at ¶¶ 0030 & 0033 (updates are transmitted from the ground to the aircraft wirelessly using wifi).}
However, Frayssignes does not explicitly teach the limitation:
…while the aircraft is in a safe state on the ground… {Byrd does teach this limitation.  Byrd teaches that data transmission of updates to an aircraft may be held until the aircraft is parked in a safe state at an airport gate.  Id. at ¶ 0019 (when parked at the gate the aircraft automatically receives transmissions “not broadcasted during flight”); id. at ¶ 0085 (updates may be transmitted to the aircraft when at the gate); id. at ¶ 0082 (transmissions are not broadcast until the aircraft is at the gate).
Frayssignes and Byrd are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to determine when to update.
Frayssignes when the airplane is in a safe state such as being at an airline gate, as taught in Byrd.  Byrd teaches that data transmission which is not critical need not be performed without the airplane in a safe state.  Id at ¶ 0082.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for updating the software in an airplane, as taught in Frayssignes when the airplane is in a safe state such as being at an airline gate, as taught in Byrd, for the purpose of safely adapting the configuration of airplane software.}

Claim 25
With respect to claim 25, Frayssignes and Byrd teach the invention as claimed, including:
receiving, by the target avionics component, one or more messages from the ground system indicating that a software or database update is available.   {The updates are wirelessly transmitted from a database to the aircraft, installed in the aircraft avionics, and confirmed with the ground server.  Frayssignes at Abstract; id. at ¶¶ 0030 & 0033 (updates are transmitted from the ground to the aircraft wirelessly using wifi).}

Claim 26
With respect to claim 26, Frayssignes and Byrd teach the invention as claimed, including:
sending, by the target avionics compoent, one or more dataload status messages to the ground system indicating a status of the remote loading.  {The update is confirmed with Frayssignes at Abstract; id. at ¶¶ 0030 & 003; id. at ¶ 0054 (status report to ground system).}

Claim 27
With respect to claim 27, Frayssignes and Byrd teach the invention as claimed, including:
receiving, by the target avionics component, the remote loading of the software or database update from a data loading software application.  {The updates are wirelessly transmitted from a database to the aircraft, installed in the aircraft avionics, and confirmed with the ground server.  Frayssignes at Abstract; id. at ¶¶ 0030 & 0033 (updates are transmitted from the ground to the aircraft wirelessly using wifi).}

Claims 28 and 36
With respect to claims 28 and 36 Frayssignes teaches the invention as claimed including a method comprising:
receiving, by a target avionics component of an aircraft awaiting a software or database update, … when the software or database update is available on a data loader of the aircraft; receiving, by the target avionics component, a dataload command when the software or database update is available on the data loader; and initiating, by the target avionics component, the dataload from the data loader to the target avionics component to start the software or database update at the target avionics component.  {Installation may be performed in response to receipt of an installation message [“auto update command”] sent by the ground system to the dataloader and target component, after the ground system determines the aircraft is in a safe state, which then triggers the LRU target of the update to enter an update Frayssignes at ¶ 0003 (equipment to be updated may be LRU); id. at ¶¶ 0051, 0054, 0055, 0056 (determining aircraft is in a safe ground position prior to installation, as controlled by a ground station, and confirming installation).}
However, Frayssignes does not explicitly teach the limitation:
… a message from a ground system to start a dataload … {Byrd does teach this limitation.  Byrd teaches that data transmission of updates to an aircraft may be held until a message from a ground system to start transmitting data, such as when the aircraft is parked in a safe state at an airport gate.  Id. at ¶ 0019 (when parked at the gate the aircraft automatically receives transmissions “not broadcasted during flight”); id. at ¶ 0085 (updates may be transmitted to the aircraft when at the gate); id. at ¶ 0082 (transmissions are not broadcast until the aircraft is at the gate).
Frayssignes and Byrd are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to determine when to update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for updating the software in an airplane, as taught in Frayssignes when the airplane is in a safe state such as being at an airline gate, as taught in Byrd.  Byrd teaches that data transmission which is not critical need not be performed without the airplane in a safe state.  Id at ¶ 0082.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for updating the software in an airplane, as taught in Frayssignes when the airplane is in a safe state such as being Byrd, for the purpose of safely adapting the configuration of airplane software.}

Claims 29 and 37
With respect to claims 29 and 37, Frayssignes and Byrd teach the invention as claimed, including:
receiving, by the target avionics component, the message via a communication management function associated with the target avionics component.   {The updates are wirelessly transmitted from a database to the aircraft, installed in the aircraft avionics, and confirmed with the ground server. Frayssignes at Abstract; id. at ¶¶ 0003, 0030, & 0033.}

Claims 30 and 38
With respect to claims 30 and 38, Frayssignes and Byrd teach the invention as claimed, including:
wherein the message is an aircraft communications addressing and reporting system (ACARS) message.  {The updates are wirelessly transmitted from a database to the aircraft, installed in the aircraft avionics, and confirmed with the ground server. Frayssignes at Abstract; id. at ¶¶ 0003, 0030, & 0033.}

Claims 31 and 39
With respect to claims 31 and 39, Frayssignes and Byrd teach the invention as claimed, including:
receiving, by the target avionics component, the message via a gateway onboard the aircraft.  {The updates are wirelessly transmitted using a wifi IP transmission from a ground station database to a gateway of the aircraft, installed in the aircraft avionics, and confirmed with the ground server. Frayssignes at Abstract; id. at ¶¶ 0003, 0015, 0030, & 0033.}

Claims 32 and 40
With respect to claims 32 and 40, Frayssignes and Byrd teach the invention as claimed, including:
where in the message is an Internet protocol (IP) message.  {The updates are wirelessly transmitted using a wifi IP transmission from a ground station database to a gateway of the aircraft, installed in the aircraft avionics, and confirmed with the ground server. Frayssignes at Abstract; id. at ¶¶ 0003, 0015, 0030, & 0033.}

Claim 33
With respect to claim 33, Frayssignes and Byrd teach the invention as claimed, including:
monitoring, by the target avionics component, a broadcast discrete of the target avionics component operation state, and sending, by the target avionics component, an indication of a change of operation state of the target avionics component to the ground system.  {Installation may be performed in response to an installation message sent by the ground system after the ground system determines the aircraft is in a safe state.  Frayssignes at ¶¶ 0051, 0054, 0055, 0056 (determining aircraft is in a safe ground position prior to installation, as controlled by a ground station, and confirming installation).}

Claim 34
With respect to claim 34, Frayssignes and Byrd teach the invention as claimed, including:
sending, by the target avionics componet one or more messages to the ground system that the target avionics component has entered a different operation state.  {Installation may be performed in response to an installation message sent by the ground system after the ground system determines the aircraft is in a safe state.  Frayssignes at ¶¶ 0051, 0054, 0055, 0056 (determining aircraft is in a safe ground position prior to installation, as controlled by a ground station, and confirming installation).}

Claim 35
With respect to claim 35, Frayssignes and Byrd teach the invention as claimed, including:
sending, by the target avionics componet, one or more dataload status messages to the ground system indicating a status of the remote loading.  {The update is confirmed with the ground server.  Frayssignes at Abstract; id. at ¶¶ 0030 & 003; id. at ¶ 0054 (status report to ground system).}

Claims 41 and 42
With respect to claims 41 and 42, Frayssignes and Byrd teach the invention as claimed, including:
wherein the target avionics component is a line replaceable unit (LRU)  {The update is may be for an LRU.  Frayssignes at ¶ 0003.}




Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frayssignes in view of Byrd and Siegel, United States Patent No. 9,086,941 (Patented July 21, 2015, filed May 29, 2014) (“Siegel”).

Claim 23
With respect to claim 23, Frayssignes and Byrd teach the invention as claimed, however Frayssignes and Byrd do not explicitly teach the limitation:
receiving, by the target avionics component, the auto update command from the ground system via the communications management function when the aircraft will be in the safe state on the ground for an amount of time required to complete the software or database update.   {Siegel does teach this limitation.  Siegel teaches that the airplane updating process of Frayssignes and Byrd may be triggered based on both whether the airplane is in a safe state and whether the safe state will continue for long enough to install an update.  Siegel at Abstract.
Frayssignes, Byrd, and Siegel are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to determine when to update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for updating the software in an airplane based on whether the airplane is in a safe state on the ground, as taught in Frayssignes and Byrd with updating when the airplane will be in the safe state for a long enough period of time, as taught in Siegel.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for updating the software in an airplane based on whether the airplane is in a safe state on the ground, as taught in Frayssignes and Byrd with updating when the airplane will be in the safe state for a long enough period of time, as taught in Siegel, for the purpose of adapting the configuration of airplane software.}


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS ALEXANDER BULLOCK JR whose telephone number is (571)272-3759.  The examiner can normally be reached on Monday-Friday, 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										March 25, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199